Exhibit 12 PFIZER INC. AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended July 1, Year Ended December 31, (in millions, except ratios) Determination of earnings: Income from continuing operations before provision for taxes on income, noncontrolling interests and cumulative effect of a change in accounting principles $ Less: Net income attributable to noncontrolling interests 16 40 31 9 22 40 Income attributable to Pfizer Inc. Add: Fixed charges Total earnings as defined $ Fixed charges: Interest expense(a) $ Preferred stock dividends(b) 2 5 6 7 8 11 Rents(c) 63 Fixed charges Capitalized interest 20 50 36 34 46 43 Total fixed charges $ Ratio of earnings to fixed charges (a) Interest expense includes amortization of debt premium, discount and expenses. Interest expense does not include interest related to uncertain tax positions of $160 million for the first six months of 2012; $343 million for 2011; $389 million for 2010; $337 million for 2009; $333 million for 2008; and $331 million for 2007. (b) Preferred stock dividends are from our Series A convertible perpetual preferred stock held by an Employee Stock Ownership Plan assumed in connection with our acquisition of Pharmacia in 2003. (c) Rents included in the computation consist of one-third of rental expense, which we believe to be a conservative estimate of an interest factor in our leases, which are not material. All financial information before 2012 reflects Capsugel (the sale of which closed on August 1, 2011) as a discontinued operation. The financial information for the six months ended July 1, 2012 and for the years ended December 31, 2011, 2010 and 2009 reflects the Nutrition business, which was acquired in 2009 and which the Company has agreed to sell, as a discontinued operation.
